67 N.Y.2d 1048 (1986)
Sylvia Bloom et al., as Members of the State Committee of the Liberal Party of the State of New York, Respondents,
v.
James F. Notaro, Individually and as Secretary of the State Committee of the Liberal Party of the State of New York, et al., Appellants.
Court of Appeals of the State of New York.
Argued May 30, 1986.
Decided May 30, 1986.
James D. Featherstonhaugh for appellants.
Raymond B. Harding for respondents.
Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER and HANCOCK, JR., concur; Judge TITONE taking no part.
MEMORANDUM.
The order of the Appellate Division, insofar as appealed *1049 from, should be reversed, without costs, and plaintiffs' application for the appointment of a supervisor denied.
Plaintiffs, members of the State Committee of the Liberal Party, instituted this action for the appointment of a supervisor to oversee the nominating convention of the party and other relief related to conducting that meeting. They asserted that such relief was necessary based on a history of confrontation with defendants, the chairman and secretary of the State Committee, at previous meetings. Special Term dismissed the complaint but the Appellate Division reversed to the extent of appointing a supervisor with full power to rule on all matters presented to the Committee. The appeal is here by leave of this court.
The New York State Legislature manifested an intent of general noninterference with the internal affairs of political parties when it authorized party committees to formulate their own rules and organize themselves. The courts should be most reluctant to interfere with the internal affairs of a political party. Plaintiffs, on this record, have not demonstrated any statutory or legal ground for judicial intervention.
Accordingly, the appointment of a supervisor by the Appellate Division was improper.
Motion for leave to appeal granted.
Order insofar as appealed from reversed, without costs, and plaintiffs' application for appointment of a supervisor denied in a memorandum.